UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-2236


In Re:   WENDY B. DAUBERMAN,

                Petitioner.




    On Petition for Writ of Mandamus.        (3:07-cr-00040-HEH-2)


Submitted:   April 6, 2011                    Decided:   April 14, 2011


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Wendy B. Dauberman, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Wendy B. Dauberman has petitioned this court for a

writ of mandamus.          In her petition, Dauberman asserts that the

Government has refused to respond to her 28 U.S.C.A. § 2255

(West Supp. 2010) motion and asks that this court order the

district court to rule on her “unopposed” § 2255                       motion.    The

writ of mandamus is a drastic remedy and should be granted only

in    those    extraordinary    situations        when    no   other     remedy    is

available.      In re: Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Our   review    of   the    district    court’s    docket      reveals    that    the

Government filed its response to Dauberman’s § 2255 motion on

August 20, 2010, and thus Dauberman’s motion has been ripe for

the district court’s consideration for less than eight months.

Accordingly, we conclude that there has been no undue delay in

processing Dauberman’s motion and therefore deny the petition

for mandamus relief without prejudice to Dauberman’s right to

refile if the district court does not act expeditiously.                           We

dispense      with   oral    argument     because        the   facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                         2